The removal of “which are capable of communicating with the server” and “the alert to the one of the client terminals that transmitted the value of which the deviation value is equal to or greater than a predetermined value, wherein the processor monitors the deviation value and transmits the alert” broadens the scope of the claim and disqualifies it from AFCP consideration.

Furthermore, the amendments would still be rejected under 35 USC 101 and thusly do not bring the application closer to allowance.

Applicant's arguments filed on January 4, 2021 have been fully considered but they are not persuasive.   Even with the amended features, the independent claims clearly relate to managing transactions/interactions between business, market, and/or client.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. For example, instructing to recommend trading of a stock or calculate a market forecast recites a fundamental economic, commercial or financial action, principle, or practice and managing interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The Applicant states:

Examiner responds:
The phrases "recommend trading of a stock", "calculate a market forecast", "commercial or financial action", and "commercial or financial action principle, or practice" correspond to both “Fundamental Economic Practices or Principles” and “Managing Personal Behavior or Relationships or Interactions Between People” as stated in the previous Office Action on page 3, section 7.1.1, lines 34 to 44.

The Applicant states:
“DDR Holdings, LLC v. Hotels.com et al., 773 F.3d 1245 (Fed. Cir. 2014) (hereafter "DDR," also cited in MPEP 2106.05(d); and as Example 2, on page 4 - 6, of "Examples: Abstract Ideas" issued with the 2014 Interim Eligibility Guidance, hereafter "Example 2") is illustrative of how a "claim addresses  a business challenge (retaining website visitors) that is particular to the Internet…. Similar to DDR, Claim 1 of the present application addresses a challenge particular to an online platform that manages business performance forecasts…. This challenge is particular to the internet because, typically, a server that supports a conventional online platform of managing business performance forecasts has no mechanism to provide to users participating in the security market real-time alerts to deviations from a user-forecast value beyond a predetermined value, particularly in real-time (see for example paragraphs [0008] and [0032] of the specification as filed)…. Instead, a server for a conventional business performance platform does not provide alerts in real-time due to internal processes for providing professional forecasts… Further, a conventional server provides generic alerts indiscriminately of the client terminal with no mechanism to provide real-time alerts, (see paragraph [0029] of the specification as filed)….. Applicant submits even further that Claim 1 recites an inventive concept under the analysis of Step 2B of MPEP 2106.05. That is, Claim 1 amounts to an inventive concept for resolving the above mentioned challenge because the claimed system and method are not routine or conventional in the field of providing online business performance management services for securities markets.”

Examiner responds:
The 2014 Interim Eligibility Guidance has been replaced by the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Patent Eligibility Guidance Update (October 2019 Update).




/HAO FU/Primary Examiner, Art Unit 3697